DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This application is a 371 of PCT/CN2013/074010 04/10/2013, which claims priority to Foreign Application, CHINA 201310022657.3 with a filing date of 01/22/2013.
This application published as US 20150359891 A1.

Status of the Claims
Claim(s) 13, 17, 18, 20, 22, 23, 25 and 29-31 is/are pending in this application. 
Claims 13, 17, 18, 20, 22, 23 and 25 are directed to elected group I and the elected species, of an analgesic, drug solvent (menstruum) and sustained release agent, and under examination. 
Claims 29-31 are withdrawn as being a part of non-elected groups II and III. 
 
Response to Attorney Arguments 
Applicant’s arguments with respect to claim(s) 13, etc., have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

New Claim Rejections Necessitated by Amendment - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites the limitation(s) “sesame oil” and “peanut oil.” These oils were deleted from claim 13, from which claim 22 depends from.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

New Claim Rejection Necessitated by Amendment- 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 17, 18, 20, 22, 23 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
(US Pub ‘704) US Publication 20100041704, 
in view of (WO ‘679) WO 2007/070679.
	Claim 13 recites a drug delivery system comprising 
an analgesic (bupivacaine and ropivacaine as taught by US Pub ‘704), or various claimed salts; 
an NSAID or opioid analgesic (as per US Pub ‘704)
a drug menstruum (solvent, such as ethanol as taught by US Pub ‘704), and
a drug sustained-release agent, wherein the sustained-release drug delivery system is an oily composition (such as, a general teaching of oils or oil like substances as per US Pub ‘704, see paragraphs 109 and 117, 
Claim 13 in particular, recites 
wherein the drug menstruum comprises natural or artificially synthesized organic solvents that are able to dissolve at least one of anesthetic analgesics, opioid analgesics, or nonsteroidal anti-inflammatory analgesics, as recited therein;
wherein the drug menstruum comprises at least one of ethanol, benzyl alcohol and benzyl benzoate;
 wherein the drug sustained-release agent includes at least one of soybean oil, castor oil and ethyl oleate;
 wherein the sustained-release drug delivery system is used for relieving post-operative wound pain including wound pain caused by mechanical injury such as cut, scratch, or puncture, and wound pain caused by combat trauma caused by scald, bum, bullets, explosion, gunpowder, or chemicals; 
	wherein the drug delivery system comprises the anesthetic analgesic having a concentration of 1-90 mg/ml (w/v), the drug menstruum (solvent) in a proportion of 1%-50% (v/v), and the drug sustained-release agent in a proportion of 50%-99% (v/v); and
wherein said sustained-release drug delivery system exhibits a continuous analgesic duration of at least 24 hours.
Regarding claim 13, US Pub ‘704 teaches a dermal composition comprising an analgesic such as bupivacaine and/or ropivacaine (see claims 1-3) as per the 
Regarding claim 13’s limitation the analgesic compound (bupivacaine and/or ropivacaine) is combination with an NSAID or opioid drugs, US Pub ‘704 teaches its present invention includes dermal compositions of bupivacaine in combination with at least one other drug with analgesic activity, such as acetaminophen (as recited in claim 13 as paracetamol), COX-1 or COX-2 inhibitors (NSAIDs as claimed are COX inhibitors), and opioid drugs (oxycodone or sufentanimil), see paragraph 33. See also paragraph 93 noting morphine and ibuprofen combinations.
Further, US Pub ‘704 teaches that combinations of morphine and bupivacaine (as claimed) demonstrate beneficial (potentially synergistic) effects in a rat model, see paragraph 87. 
Regarding claim 13’s limitation where the claimed composition is used for relieving post-operative wound pain including wound pain (as defined therein, cut, scratch or puncture, caused by combat trauma scald, burns, etc.), US Pub ‘704 teaches the use of its composition to or through intact or damaged skin caused by burns, scratching or surgical procedures, see paragraph 94. 
	Regarding claim 13’s limitation “configured for spray infiltration,“ US Pub ‘704 teaches the formulations of the present inventions may be prepared as solutions, mousses, aerosol sprays, foams, and emulsions compositions, see paragraph 35.
	Further, US Pub ‘704 teaches its bupivacaine compositions may be used in compositions intended for injections and injectable compositions, see paragraph 101, as 
	Claim 13 does not limit itself to recite specific analgesics, drug menstruum and drug sustained-release agents (or other limitations) that would overcome the current rejection over US Pub ‘704.  
	As noted above, US Pub ‘704 teaches a dermal composition comprising an analgesic such as bupivacaine and/or ropivacaine (see claims 1-3) as claimed by the invention’s claim 13. 	
	Regarding claim 13, US Pub ‘704 teaches the use of bupivacaine and ropivacaine (as an active analgesic ingredient), with a concentration of 1-30% (equivalent to a concentration range that falls within 1-90 mg/ml (w/v)), see paragraph 160.
	Regarding claim 13 and the limitations of concentration of its components, US Pub ‘704 teaches a drug menstruum (solvent) such as 5 percent to 90 percent of volatile solvents, from 0 percent to 75 percent of non-volatile solvents (oil), see paragraphs 20, 117, 129 and Table 9, paragraphs 142-143, as recited in the invention’s claim 13.
	See also Table 11, where a non-volatile (oil) solvent is listed as q.s. amounts, where the balance of ingredients are present in a concentration of 9.6% w/w at their minimum amounts.  While Table 11 describes the composition as an ointment, a composition comprising 90.4% oil is essentially a liquid, which would be “configured for spray infiltration” as presently claimed. 

	While Table 2 does not recite the drug sustained release agent, (the specific vegetable oil, such as castor or soybean oil as per claim 13), it is noted that WO ‘679 teaches combinations of ropivacaine or bupivacaine, see page 34, line 3, page 6, line 13, claims 28, 35 and 92; as well as oils as taught by WO ‘679, such as castor oil, soybean oil, vegetable oils in general as well as ethyl oleate, see pages 27, lines 13 and 22 and page 28 ,line 10 and claim 18. 
	Similar to the compositions of US Pub ‘704 and the invention of claim 13, WO ‘679 teaches spray compositions, see page 33, line 1 and claim 80.
	Further, the skilled artisan would have a rationale to combine WO ‘679 with US Pub ‘704 as US Pub ‘704 teaches sustained release oil agents, relevant to the claimed invention, see general teaching of oils or oil like substances as per US Pub ‘704, see paragraphs 109 and 117 and Table 2.
	Further, Table 4 of US Pub ‘704 reciting various solvents (drug menstruum) such as ethanol, see paragraphs 117-118, as recited in the invention’s claim 13, (see also below, in particular the drug menstruum (solvent) limitations of the invention’s claim 20). 
The limitations regarding the ability of organic solvents to dissolve the anesthetics, opioid or NSAIDS; and wherein the sustained-release drug delivery system exhibits a continuous analgesic duration of at least 24 hours are properties deemed to be necessarily present in the cited prior art teaching the claimed drug menstruum itself.  
The rationale to support the finding of obviousness is the following: some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
The teachings as per US Pub ‘704 are, bupivacaine and ropivacaine; a drug menstruum, solvent such as ethanol; and a drug sustained-release agent, oil, and suitable as a spray formulation. While US Pub ‘704 does not specifically recite the limitations of the ability of organic solvents to dissolve anesthetics, etc., or where the drug delivery system exhibits a continuous analgesic duration of at least 24 hours, such limitations are deemed to be necessarily present in the claimed drug menstruum as taught by US Pub ‘074 (see above).  
With regard to the particular choice of soybean oil, castor oil or ethyl oleate (drug sustained release agent), while these particular species of oils/oil like substances are not taught by US Pub ‘704, they can be found in the ropivacaine, bupivacaine formulations of WO ‘679.
Therefore, the claimed invention (of claim 13) is prima facie obvious.
	Regarding claims 17 and 18, as noted above, US Pub ‘704 teaches a dermal composition comprising an analgesic such as bupivacaine and/or ropivacaine (see claims 1-3) as recited in the invention’s claims 17 and 18.

	Regarding claims 22-23, and the limitations of the various oils recited therein, WO ‘679 teaches castor oil, soybean oil, vegetable oils in general as well as ethyl oleate, see pages 27, lines 13 and 22 and page 28, line 10 and claim 18.	
	Regarding claim 25, US Pub ‘704 teaches the use of bupivacaine and ropivacaine (as an active analgesic ingredient), with a concentration of 1-30% (equivalent to a concentration range that falls within 1-90 mg/ml (w/v)), the solvent/menstruum is present in 0%-70% or 0% to 10% (ethanol or cetyl alcohol) that falls within the claimed ranges of claims 24-25 (1-50% and 10-40%), see paragraph 160, as per the invention’s claims 24-25. 
Further, with regard to the sustained release agent limitation(s) (aka an oil) of a concentration of 50-99% or 60-90% of the formulation, US Pub ‘704 teaches an ointment formula where percentages of the other excipients can be in amounts from 1 to 20% (or less) and where the sustained release agent (mineral oil) is the balance of the formulation (q.s.), thus teaching the invention’s sustained release agent range as recited in claim 25. It is noted that this composition, while described as an ointment, would in actuality be a liquid where amounts of the sustained release agent (oil) is q.s., i.e. where the liquid oil is essentially 80 to 99% of the balance of the formulation, and therefore capable of being sprayed as per the claimed invention.

	With regard to the particular oils, i.e. drug sustained release agent, WO ‘679 teaches castor oil, soybean oil, and vegetable oils in general as well as ethyl oleate, see pages 27, lines 13 and 22 and page 28, line 10 and claim 18.
Therefore, the claims were prima facie obvious at the time of invention.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699